﻿Allow me, Sir, to extend to you my warmest congratulations on your unanimous election as President of the General Assembly. I am certain that your wide experience in international affairs and your commitment to the principles of justice and peace will ensure the success of this session.
2.	I also wish to thank your predecessor, Mr. Jorge Illueca, for the outstanding skill and dedication with which he conducted the work of the Assembly's thirty-eighth session. His wise leadership contributed immensely to the achievement of positive results during that session.
3.	The efforts of the Secretary-General, aimed at achieving international peace, also deserve our full appreciation. Despite the difficulties faced by the United Nations and the attempts made to undermine it, he has managed, through his sincere and persistent efforts, to keep alive the hope of collective action.
4.	I also wish to welcome Brunei Darussalam on its admission to the United Nations.
5.	A brief review of international events and developments since our meeting here last year reveals the extent to which international peace and security have deteriorated. As the old international disputes continue and even intensify, new ones have emerged. Despite the efforts to solve some of these disputes and the attempts to prevent the worsening of others, international relations remain fraught with tension. Danger is still hanging over the world's security and stability. Efforts to minimize the risks of existing conflicts and disputes have not yielded the desired results. On the whole, those efforts have failed to reduce the tension in the international situation; an atmosphere of helplessness and stagnation still hampers attempts to achieve peace on our planet and to prevent a world disaster.
6.	I would say in all humbleness that we are moving in a direction opposite to universal peace and security. The repeated appeals and statements about the dangerous international situation, emanating from all parts of the world and demanding action to halt the drift into the unknown have not been heeded. Rather, the escalation of international disputes has been accompanied by a dangerous trend, characterized by a lack of enthusiasm and desire for collective action and a disregard for the principle of collective security. The situation has been aggravated by the persistence of some States in ignoring their commitments to the principles of international law and to the provisions of the Charter of the United Nations, in particular, those principles and provisions which prohibit the use or the threat of the use of force and provide instead for the peaceful settlement of disputes, non-intervention in internal affairs, maintenance of good-neighbourly relations, and respect for the sovereignty, independence and territorial integrity of States.
7. A swift glance at the situation reveals the fact that war and the preparation for it remains the main instrument used by States in their foreign policies. Many States act on the implicit assumption that peace can be achieved only through military superiority and continuous preparations for war.
8. Despite the interdependence prevailing in relations between States, we are still looking for solutions to the problems that arise as a result of this very interdependence by using conventional concepts, in particular, the concept of power, which very often leads to unwise political prescriptions. Some believe that the security impasse resulting from the nature of the international system can be solved through armaments, alliances or the division of the world into spheres of influence by attracting supporters to one camp or another. Planning for war and the development of strategies to conduct war have overshadowed our capacity to determine the needs of our peoples for security and prosperity and to respond to their concern about their fate and their yearning for peace.
9. The present arms race between the two superpowers and the freezing of efforts aimed at its containment are considered the greatest dangers to international peace and security today. In addition^ the increased rivalry between East and West, the lack of detente, the revival of the cold-war atmosphere and the dangerous polarization prevailing between the two super-Powers have all had negative repercussions on international relations, particularly on various regional disputes. The cold-war atmosphere has resulted in an increase in and intensification of regional disputes, as well as in the faltering of efforts made to tackle them. It has also distorted the perception of the real causes of these disputes and of their origins. The legitimate interests of the aggrieved peoples have been relegated to second place in favour of the requirements of the rivalry between the two super Powers. This rivalry, in turn, has overshadowed the economic, social and political causes of many regional disputes. Many have been led to view world problems only within the context of superpower competition. The super-Powers, in turn, have come to the conclusion that the easiest way to solve their differences is through the acquisition and development of nuclear arsenals. 
10.	One of the most dangerous aspects of the intensification of rivalry between the two super-Powers is the paralysis that has afflicted the United Nations, in which we place great hopes for the maintenance of international peace and security. It has affected regional problems as well, especially by preventing a clear perception of their causes. The Security Council, the international organ entrusted with the task of safeguarding international peace and security, has become hostage to the rivalry between the two super-Powers, and its role has been subverted and paralysed, pending the achievement of detente. Consequently, the dangerous situation in which we live has now been made concrete, a situation characterized by the lack of deterrence to dissuade the aggressor and the lack of protection for the victim. As a result, aggression-prone States are now able to act with complete impunity. This has led to a loss of confidence on the part of peace-loving States in the efficacy of the United Nations, and those States have, in tum, been forced to seek protection through the formation of regional or international alliances and blocs.
11.	We are required to choose between the use of force, on the one hand, and negotiation and compromise, on the other, as the way to achieve our legitimate goals. The future of humanity as a whole depends on which path we choose. Moreover, a prerequisite for the achievement of international stability is the renewal of mutual confidence and the elimination of fear and doubt. No State or bloc car be permitted to seek to lead the world and unlawfully influence the international system. This requires us to abide by the principles of the Charter, to respect its provisions and to support the United Nations as the practical framework of our commitment to the principle of collective action. We must curb the tendency to place narrow national interests above the higher interest of preserving the stability and advancement of the international system. Strict observance of the principles of the Charter and dedication to the United Nations through the acceptance and implementation of its decisions are the true measure of peaceful intentions and belief in constructive action. To ignore the role of the Organization and to refuse to comply with its decisions is a defiance of the international will and a violation of international law. Those who persist in doing so bear a political and moral responsibility for the existing state of despair and confusion in the world. We have among us a Member State which has set a record for disregarding the international will and the judgement of the majority.
12.	Our concern over the aggravation of the international situation stems, basically, from the situation prevailing in our region—the Middle East. In fact, this region, comprising States from two continents with peoples of different cultures and schools of thought, has been plagued with a chronic and explosive dispute: the Arab-Israeli conflict. I should like once again to discuss the root causes of this conflict and the reasons why it has remained obstinately insoluble to this day, after yet another year full of numerous important developments. The events of the past year, as far as the Arab-Israeli conflict is concerned, have reconfirmed three basic facts.
13.	First, the Arab States and the Palestinian people have expressed, on more than one occasion, their desire to achieve a just and comprehensive peace based on an international consensus which guarantees the legitimate rights of all parties.
14.	Secondly, it has become clear that Israel not only rejects peace, but actively resists its achievement.
15.	Thirdly, the super-Powers bear a basic responsibility for the achievement of a just and comprehensive political settlement of the Arab-Israeli conflict. The position of some of those Powers is responsible for Israel's continued aggression against the Arab nation and its persistence in rejecting all peace initiatives put forward to resolve the Arab-Israeli conflict and the Palestinian problem.
16.	Security Council resolution 242 (1967), which was adopted unanimously and was reaffirmed in resolution 338 (1973), embodies the basis for a political settlement of the Arab-Israeli conflict, namely, territory in exchange for peace. That resolution satisfies what Israel demands or pretends to demand: its right to live within internationally recognized boundaries. It also satisfies legitimate Arab demands: withdrawal from the Arab territories that Israel has occupied since 1967. Since the adoption of that resolution, the Arabs have shown on more than one occasion their acceptance of the conditions for peace, while Israel has rejected the Arab demand—that it withdraw from the Arab territories occupied since 1967. Israel claims that the Arabs neither want peace nor accept its conditions, while the Arabs have declared repeatedly their willingness to accept peace and its conditions provided that Israel does the same.
17.	Let us see now what was the basis of Security Council resolution 242 (1967), a resolution which Jordan accepted and for the implementation of which it has worked diligently. What was the basis of the declaration of the European Community, issued at Venice in 1980; of King Fahd's initiative of 1981; of President Reagan's initiative of 1982; of the resolutions of the Twelfth Arab Summit Conference, held at Fez the same year; of the Geneva Declaration on Palestine adopted by the International Conference on the Question of Palestine in 1983; and, lastly, of the Soviet proposals of last July? In our opinion, all those initiatives and efforts were based on one sole principle: territory in exchange for peace.
18.	While the Arab side has accepted the principle of those initiatives and we in Jordan have endeavoured to realize that principle and maintain it as the basis for international political action, Israel has not only rejected all those initiatives but has also worked to foil them, thus undermining all prospects for peace. In fact, when Israel rejected those initiatives and endeavoured to block them by any means at its disposal, it not only rejected their form and framework but actually rejected the principle on which they are based, that is, "recognition in exchange for withdrawal". Thus it is evident that Israel wants both recognition and territory. That is why it has resorted to various means to justify its conduct, emphasizing the form at the expense of substance so as to thwart the real intent of the proposed agreement.
19.	We have no doubt whatsoever about the real intentions of Israel. Israel seeks to annex the West Bank and Gaza, just as it has annexed the Holy City of Jerusalem and the Golan Heights. However, Israel cannot have both territory and peace.
20.	As Jordan has stated, Israel must publicly declare, as the Arabs have done, that it accepts peace and its conditions, that is, accepts the principle of complete withdrawal from the territories it has occupied since 1967 in exchange for the recognition and security it demands. With full awareness of our national and pan-Arab responsibility, we have declared that, although we are fully ready to take part in any peace process dealing with the modalities for implementing the principle embodied in Security Council resolution 242 (1967), we are at the same time determined not to bargain or negotiate away this principle, which has been articulated and adopted by the international community as the basis for a political settlement between the Arabs and Israel. The principle of "territory in exchange for peace" is an international one, approved by the international community and elaborated over the past 17 years, that is, since the Israeli occupation of the Arab territories. This principle is also an embodiment of a pillar of international law, that is, the inadmissibility of acquisition of territories by force and the need to prevent an aggressor from reaping the fruits of his aggression.
21.	This concept stems from a careful and objective evaluation of the conduct of Israel since its occupation of the Arab territories in 1967. Israel's intention of annexing those territories has long been evident from its various practices. Since its occupation of those territories, Israel has embarked upon evacuating the indigenous Arab population from the West Bank, Gaza and the Golan Heights. It has perpetrated acts of repression continuously and systematically against the Palestinian people of the West Bank and Gaza and against the Arab citizens of the Golan Heights in order to create unbearable psychological and physical conditions that would compel them to emigrate. Paramount among the illegal practices resorted to by Israel are acts of terror it has assigned to its settlers in those territories.
22.	The methods used by Israel in its policy of oppression against the Palestinian people in their own land are numerous and well known to the international community. But what is important now is to draw the proper inference from those practices: they are meant to force the Palestinian people to abandon their homes. Israel is seeking to implement this objective, while at the same time trying as much as possible to avoid creating any international outcry. The control of 80 per cent of the water resources of the West Bank, the closing down of universities, the confiscation of lands, the demolition of houses, the creation of a dual legal status—one for the Arab population and the other for the Jewish settlers— arbitrary arrest and torture, and the desecration and indiscriminate demolition of religious and historic places—all these interrelated and integrated methods are designed to achieve Israel's primary goal of forcing the Arab population permanently to leave the West Bank and Gaza.
23.	This aggressive policy has recently taken the form of an Israeli plan to uproot tens of thousands of Palestinians from refugee camps in the West Bank and Gaza and to resettle them in the Jordan River region. We have every reason to be concerned about the consequences of this Israeli plan, particularly in view of Israel's previous practices and deliberate attempts to empty the West Bank of its legitimate owners. This act represents Israel's conception of the Palestinian problem, which it considers a simple demographic one to be solved at the expense of others.
24.	Israel's plan to ratify its occupation, to impose a fait accompli and to annex the Arab and Palestinian territories, has been exposed to the whole world. More than one Israeli leader has revealed this intention and has made the plan the corner-stone of their campaigns in the recent Israeli elections. This has been evidenced once more in the outcome of those elections, in which those blocs and parties that explicitly called for the expulsion of the Arabs from their country—Palestine—were elected.
25.	The salient aspect of Israel's rejection of the principle of exchanging territory for peace is the Israeli settlements policy. Israel's plan to annex and Judaize the occupied Arab territories is based on the establishment of colonial and settlement zones on the outskirts of West Bank cities, in order to encircle them, and in the midst of Arab villages, in order to divide them, as well as along the Jordan River Valley and around water sources. That plan is also aimed at bringing in large numbers of Jewish settlers so that they will soon become the majority in the occupied Arab territories, with the indigenous Arab population consequently becoming a minority. At that point, the problem will cease to be that of the number of settlement colonies and will become, rather, one of the presence of a Jewish majority. The Israeli settlements already number 182 and occupy approximately 55 per cent of the West Bank area.
26.	I need not emphasise again that that policy is contrary to the principles of international law governing military occupation and that those settlements are illegitimate and illegal. The explicit international position on this question is testimony to the credibility of the United Nations and a guarantee of the success of its efforts and of any other efforts exerted to find a political solution to the Arab-Israeli conflict.
27.	The security argument evoked by Israel from time to time to justify its settlements policy is baseless. The international community knows that peace cannot be achieved through expansion, aggression and the denial of the legitimate rights of others. Rather, expansion, intransigence and failure to recognize the legitimate demands of the Arabs are all a threat to the security of the entire region. In fact, it was the Israeli settlements in the occupied Arab territories and its policy of forced transfer of civilians which in the first instance caused the threat to Israel's security.
28.	To justify its use of force, Israel has invented the myth of an Arab threat to its existence and has exaggerated its need for security in an attempt to rationalize its military build-up. That has served also to project an image of Israel as always being in a situation in which it has no choice. However, Israel's aggression against Lebanon and its continued oppression of the Palestinian people have proved again that Israel has chosen to wage war against the Arabs.
29.	Another aspect of Israel's rejection of peace and its desire to expand at the expense of the Arabs is its construction of a canal linking the Mediterranean Sea with the Dead Sea. That canal, which begins in the occupied Arab territories and ends in the Dead Sea, violates and threatens Jordan's vital and legitimate national interests, besides being an act of aggression against the Palestinian people in the occupied territories. It is but another example of Israel's consistent tendency to threaten the stability of peace by undermining its foundations. 
30.	The danger of this Israeli project is not only that it is contrary to the principles of international law concerning the riparian rights of States and to the laws governing military occupation but also that it is another manifestation of a consistent Israeli policy of controlling the water resources of the region and refusing to recognize their legitimate owners. The problem of water is an important aspect of the Arab- Israeli conflict, and Israel has resisted every regional solution to it. Israel seeks to control the greatest possible quantity of water and to use that water to serve its expansionist settlements policy. One reason for its present occupation of southern Lebanon and its resistance to all pressures for an early withdrawal is its desire to realize its historic ambitions regarding Lebanon's waters. The increasing Israeli ambitions regarding Arab waters in southern Lebanon, the Golan Heights and the Jordan River region represents a dangerous escalation of the situation in the area.
31.	Israel could not have persisted in its expansionist policy had the international community as represented by the United Nations been allowed to fulfil its responsibilities. The great Powers which have special relations with Israel bear direct responsibility for the failure of peace efforts because of Israel's intransigence and insubordination with regard to the international will. The complete bias of the United States in favour of Israel and its acquiescence in all the latter's illegal and aggressive practices have caused a set-back to the chances for peace and could destroy those chances. That bias has also undermined the effectiveness of a super-Power which has a fundamental role to play and must bear special responsibility for the deterioration of the situation and the lack of peace in the region.
32.	One of the requirements for achieving a political settlement is the restoration of the balance by and between the great Powers	the Arab-Israeli conflict and the establishment of a balance between the Arabs and the Israelis. The experience of past years has proved that the imbalance which characterizes the role of the super-Powers in the region, in terms of both their relationship with each other and their relations with some of the parties in the conflict, is one of the main reasons for Israel's intransigence, its persistence in challenging the international will and its rejection of all peace efforts and initiatives. The history of relations between States and peoples contains not a single example of a situation in which genuine peace was achieved in a state of imbalance. We hope that the United States will reconsider its prejudicial position vis-à-vis certain parties to the Arab-Israeli conflict. This would not only enable it to regain its ability and effectiveness as a neutral mediator but also increase the chances of the success of its efforts to serve its true interests and those of both regional and international peace. There is still a chance, although it is quickly receding.
33.	Peace is the central goal of Jordan's foreign policy. We have striven in various circumstances, by every legitimate means and within all international forums for the promotion and encouragement of sincere and balanced peace efforts. We have declared our commitment to Security Council resolution 242 (1967) and our willingness to implement it fully, asserting that the implementation of that important international resolution provides a good opportunity for satisfying the demand of the Palestinian people to exercise its right to self-determination in its homeland, Palestine, and ensures for all the States and peoples of the region, including Israel and the Israelis, the right to live in peace and security. For that reason, Jordan has supported the United Nations call for the convening of an international peace conference with the participation of all the parties concerned, including the Palestine Liberation Organization [PLO], the legitimate representative of the Palestinian people, and the permanent members of the Security Council.
34.	President Reagan's proposal a few days ago from this rostrum for United States- Soviet consultations on regional problems was a positive suggestion to facilitate the achievement of an indispensable political solution in the Middle East. It is consistent with Jordan's view on the usefulness of convening such a conference.
35.	Consistent with its quest for peace, Jordan has worked with many Arab and other parties to create conditions for promoting our chances of achieving a permanent and just peace.
36.	While world attention is focused on the Palestinian question, which is the core of the Arab-Israeli conflict, Israel is endeavouring to add a new dimension to that conflict—southern Lebanon. We are gravely concerned over developments in the situation there resulting from the Israeli occupation of the region. That occupation represents a grave danger to the unity, independence and national resources of Lebanon. We would like to repeat here our earlier warning that Lebanon is being turned into a means of draining the resources of the Lebanese and Arabs and of diverting attention from the Palestinian problem, thus becoming a smoke-screen behind which Israel is swallowing up the West Bank, Gaza and the Golan Heights. We again emphasize the urgency of ending all practices affecting Lebanon's sovereignty and independence and impeding its efforts to attend to its wounds and proceed along the path to unity and reconstruction, thus enabling it to reassume its role among the Arab nations and in the international arena.
37.	Regarding the war between Iraq and Iran, which is in its fifth year, we again warn all countries of the dangers involved in the continuation and widening of that war. During recent months we had the opportunity of witnessing the consequences of such expansion and its implications for the security and stability of the world if we do not hasten to terminate it. We therefore call upon all nations to help bring that war to an end, not only because of fear of a stoppage of oil production but also out of concern for the bloodshed that is taking place there. We believe that political and moral considerations in both the short and long run require us to make sincere efforts to help find an honourable solution to that war.
38.	While Iraq has co-operated with the efforts of the Organization of the Islamic Conference, the Movement of Non-Aligned Countries, and the Secretary-General and while it has accepted United Nations resolutions in regard to the conflict, Iran has so far rejected all efforts at mediation and all attempts to solve the dispute by peaceful means. For these reasons and, frankly speaking, for the sake of our credibility, we must commend our brother country Iraq for its positive response to all those efforts aimed at a cessation of the war, and we hope that Iran will also hasten to express a similar acceptance. 
39.	We are aware of the deteriorating situations in other regions of the world—in Asia, the Mediterranean, Africa and Latin America—regions where a number of international disputes are still simmering. In Afghanistan, no concrete progress has been made in the efforts exerted by the parties concerned, with the help of the Secretary-General. The problem of Cyprus is still awaiting resolution. Namibia remains under foreign occupation, and South Africa's policy of apartheid is continuing. In the Korean peninsula, there are still obstacles to the efforts to unify the two parts of Korea by peaceful means. In Central America, we support the efforts of the Contadora Group and hope that all countries will find it possible to support them.
40.	The first steps to be taken in order to avoid the dangers involved in the aggravation of disputes and to prevent further deterioration are to work for the implementation of United Nations resolutions, to facilitate the role of the Secretary-General and respond positively to his valuable efforts and, finally, to revitalize the Security Council, thus putting an end to its current state of paralysis.
41.	In conclusion, Jordan, which considers the problem of Palestine its own problem and has borne, together with the Palestinian Arab people, all the consequences of the Israeli occupation, expresses its firm commitment to the legitimate rights of the Palestinian people in Palestine and declares its readiness to co-operate with all sincere international efforts to end the Arab-Israeli conflict and achieve a just and comprehensive peace on the basis of international consensus—that is, territory in exchange for peace. Jordan emphasizes once again the basis for peace spelt out by the international community as follows: a comprehensive—not a partial—peace; the complete withdrawal of Israel from all Arab territories occupied in 1967, including Arab Jerusalem; the right of the Palestinian people to self-determination in Palestine; the right of all States in the region to live in peace within internationally recognized borders.
42.	Jordan declares its full willingness to work on the basis of these principles and towards their implementation within a comprehensive and balanced peace process.
